Rehearing granted in part and otherwise denied.
Upon considering a motion for rehearing filed by plaintiff, a dismissal in favor of defendants is procedurally inappropriate on this record. Accordingly, we modify the disposition of this matter to withdraw the dismissal of plaintiffs petition with prejudice. Because Sherwood Forest Country Club did not show that it is entitled to a summary judgment, the original opinion correctly reverses the judgments of the lower courts.
Accordingly, it is ordered that the judgments of the lower courts are reversed, and this matter is remanded to the trial court for action consistent with this opinion.
REVERSED AND REMANDED TO THE DISTRICT COURT.